DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I, with traverse.
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.


Claim Objections
Claim 2 is objected to because of the following informalities:  as noted in MPEP 608.01(m), each claim should begin with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Claim 2 employs periods in the designations of sections of the claim. A parentheses can be used in place of these periods to yield the same desired effect of delineation. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites derivatives of isopropyl myristate, glyceryl myristate and myristic acid that have permeation/penetration enhancement ability. The claim also recites any derivative of chitosan or any substituted polysaccharides that have both mucoadhesive and permeation/penetration enhancement ability. There is no discussion in the specification to guide the artisan in identifying the chemical structures that correspond to these derivatives or substituted polysaccharides that have the requisite properties in order to qualify for inclusion in the claimed product. Nothing about particular substituents or functional groups that confer permeation/penetration enhancement and -cyclodextrin do they deem these compounds acting as permeation enhancers for methylcobalamin. This conditionality conferred by the applicant indicates that the presence of permeation enhancing properties in a compound when in combination with one set of components does not translate to these properties being present when with another set of components. Thus, the identification of specific generically claimed derivatives of isopropyl myristate, glyceryl myristate, or myristic acid, fatty acid esters, and substituted polysaccharides that will be permeation enhancers when present in the instant compositions is all the more tenuous.  The disclosure has not identified these compounds nor does the disclosure give any description of the characteristics or substituents that are necessary for these compounds to function a permeation enhancers when in a given combination of other components. Due to this void, the disclosure is therefore also deficient in demonstrating that the applicant had possession of the compositions with these claimed derivative and substituted ingredients. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites derivatives of isopropyl myristate, glyceryl myristate, or myristic acid that have permeation enhancement ability. The claim also recites any derivative of chitosan or any substituted polysaccharides that have both mucoadhesive and permeation enhancement ability. As a result of the lack of description of the structures that are necessary for these modified ingredients to have their recited functionalities, the scope of the particular ingredients that are embraced by the claim, its parent and dependent claims are unclear.
	Claims not explicitly expounded upon are also indefinite because they depend from or embrace the limitations of an indefinite claim, but do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jug et al. (previously cited) in view of Bupivacaine hydrochloride Sigma Product Information (previously cited), Cruz et al. (previously cited), Fuiz et al. (previously cited), and Hill (previously cited).
Jug et al. teach a chitosan film that includes a cyclodextrin as a facilitator of buccal delivery of poorly soluble drugs (see abstract). Buccal drug delivery is a variety of transmucosal drug delivery. The composition includes chitosan (mucoadhesive and -cyclodextrin (bifunctional macromolecule), and model drugs that are poorly water soluble (see page 88 first column first paragraph and second column first paragraph; instant claims 1-3). One of the two model poorly soluble drugs is bupivacaine hydrochloride whose solubility in water is 50 mg/ml (see Bupivacaine hydrochloride Sigma Product Information). The presence of additional permeation enhancers or vitamin B12 are not explicitly taught.
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138).
Fuiz et al. teach cyanocobalamin as a therapeutic active that was known to be delivered from a film of their invention (see abstract and table 35A; instant claim 2). Their films are envisioned to be mucoadhesive and provide delivery across mucous membranes, such as those in the oral cavity (see paragraphs 230-236). Fuiz et al. additionally envision the inclusion of cyclodextrin to improve the water solubility of the active (see paragraph 197). The inclusion of intrinsic factor is not mentioned.
Hill teaches transmucosal dosage forms that are envisioned for buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is a named variety (see paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select cyanocobalamin as the poorly water soluble drug to include in the film of Jug et al. because it was known to be delivered via a similar film based transmucosal vehicle and was poorly water soluble according to the interpretation of Jug et al. It additionally would have been obvious to also include isopropyl myristate as an absorption (permeation) enhancer. This choice would have .

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (previously cited) in view of Mura et al. (previously cited), Cruz et al., Rasheed et al. (previously cited), and Hill et al.
Brown et al. teach various dosage forms for the delivery of a collection of vitamin B12 compounds that include cyanocobalamin (see abstract). Amongst these forms is a film for transmucosal delivery that is envisioned as being administered buccally or sublingually (see column 5 lines 1-3 and column 9 lines 2-9). Films or patches are taught as containing penetration enhancers and adhering to the buccal mucosa (see column 12 lines 10-30). The films are taught to include polymers that adhere to the buccal mucosa and may include penetration enhancers (see column 12 lines 10-19 and 22-28). More generally the compositions are taught to include sugars such as sucralose and lubricants such as magnesium stearate (see column 5 lines 5-26 and column 6 lines 30-31). The inclusion of intrinsic factor is not mentioned. A full embodiment that includes all of the claimed components is not exemplified.
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138).
Rasheed et al. teach that cyclodextrins are useful in increasing the permeability of water insoluble drugs, in particular, across biological barriers that include the mucosa (see page 574 first full paragraph). Cyclodextrins are also able to increase the 
Mura et al. teach buccal films vehicles that are optimized for their performance in regard to swelling, adhesion, and mechanical properties in the absence of a drug (see abstract). Chitosan was chosen as a component due to its mucoadhesive properties and because of its particularly positive characteristics as a biomaterial (see page 3020 first column first full paragraph). The vehicle was further employed to deliver a poorly water soluble drug with the additional aid of a cyclodextrin (see abstract). The films are composed of drug, chitosan (mucoadhesive and penetration enhancer), a film forming polymer, glycerin as a plasticizer, and hydroxypropyl--cyclodextrin (bifunctional macromolecule) (see page 3020 first column first full paragraph). 
Hill teaches transmucosal dosage forms that are envisioned for buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is explicitly named as an option (see paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a buccal/sublingual film of Brown et al. based upon the film formulation of Mura et al. This choice would have been obvious because Mura et al. provide a specific embodiment of a buccal /sublingual film that meets the requirements for that of Brown et al., was also employed for delivering drugs with low water solubility with the aid of a cyclodextrin. Further, cyclodextrins as penetration enhancers were taught by Rasheed et al. to be generally beneficial in improving drug permeation and would have been expected to improve delivery of the vitamin B12 compounds of Brown et al. who teach the inclusion of permeation .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Rasheed et al., Cruz et al., Jug et al., Bupivacaine hydrochloride Sigma Product Information, Mura et al., Huhtinen et al. (previously cited), Hill et al., and Myers et al. (previously cited) as evidenced by Geraci et al. (previously cited).
Brown et al. teach various dosage forms for the delivery of a collection of vitamin B12 compounds that include cyanocobalamin, methylcobalamin and hydroxocobalamin (see abstract; instant claims 1 and 2). Amongst these forms is a film for transmucosal delivery that is envisioned as being administered buccally or sublingually (see column 5 lines 1-3 and column 9 lines 2-9). Films or patches are taught as containing penetration enhancers and adhering to the buccal mucosa (see column 12 lines 10-30; instant claim 4). The films are taught to include polymers that adhere to the buccal mucosa and may include penetration enhancers (see column 12 lines 10-19 and 22-28). More generally the compositions are taught to include sugars such as sucralose and lubricants such as magnesium stearate and talc (see column 5 lines 5-26 and column 6 lines 30-31; instant 
Rasheed et al. teach that cyclodextrins are useful in increasing the permeability of water insoluble drugs, in particular, across biological barriers that include the mucosa (see page 574 first full paragraph). Cyclodextrins are also able to increase the permeability of water soluble drugs across mucosal membranes (see page 574 first full paragraph).
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138; instant claims 1-2).
Jug et al. teach a chitosan film that includes a cyclodextrin as a facilitator of buccal delivery of poorly soluble drugs (see abstract). The composition includes chitosan (mucoadhesive and penetration enhancer), -cyclodextrin (bifunctional macromolecule), and model drugs that are poorly water soluble (see page 88 first column first paragraph and second column first paragraph; instant claims 2 and 5). One of the two model poorly soluble drugs is bupivacaine hydrochloride whose solubility in water is 50 mg/ml (see Bupivacaine hydrochloride Sigma Product Information).
Mura et al. teach buccal films vehicles that are optimized for their performance in regard to swelling, adhesion, and mechanical properties in the absence of a drug (see abstract). Chitosan was chosen as a component due to its mucoadhesive properties and because of its particularly positive characteristics as a biomaterial (see page 3020 first column first full paragraph). The vehicle was further employed to deliver a poorly water soluble drug with the additional aid of a cyclodextrin (see abstract). The films are 2 (see Geraci et al. paragraph 28). Given the thickness of the cast film, the loading of drug and the cyclodextrin in the casting solution are each 2 w/v% (as calculated by the examiner).
Hill teaches transmucosal dosage forms that envision buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is explicitly named as an option (see paragraph 86; instant claim 2). 
Huhtinen et al. teach a range of 0.2 to 15 w/w% for penetration enhancers employed in transmucosal compositions where a 1 w/w% loading of isopropyl myristate is exemplified (see paragraphs 45-46 and example 3; instant claim 5).
Myers et al. teach orally dissolving films that may be mucoadhesive (see abstract and paragraph 155). In addition, these films contain anti-tacky agents and are envisioned to include vitamins as actives (see paragraph 19). The anti-tacky agents are envisioned to include metallic stearates where magnesium stearate is exemplified in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a buccal/sublingual film of Brown et al. based upon the film formulation of Mura et al. and Jug et al. This choice would have been obvious because 1) Jug et al. detail that chitosan based buccal films were known for use as delivery vehicles for drugs with a solubility like that of cyanocobalamin and delivery was aided by the inclusion of a cyclodextrin, 2) Mura et al. detail an optimized buccal film vehicle that is also based on chitosan and employs a poorly water soluble drug whose delivery is again aided by a cyclodextrin, and 3) Rasheed et al. teach that cyclodextrins increase the permeability of mucosal membranes to both water soluble and poorly water soluble drugs. In addition, the film formulations of Mura et al. and Jug et al. provide a specific embodiment of a buccal /sublingual film that meets the requirements for that of Brown et al. and includes a permeation enhancer as Brown et al. also teach for their films. Specifically, it would have been obvious to prepare a film with chitosan, glycerol, film forming polymer, a cyclodextrin, and vitamin B12 compounds with ratios of these components as taught by Mura et al. The 2:7.5:1 ratio of chitosan to glycerol to film forming polymer in the base formulation would need to be adjusted to accommodate the cyclodextrin at 2 wt% and vitamin B12 at 2% in the casting solution. This would result in a casting solution with a ratio 1.9:7.2:0.96:2:2, chitosan to glycerol to film forming polymer to vitamin B12 to cyclodextrin. Upon drying, the resulting film would be 13.5 wt% chitosan and 14.2 wt% cyclodextrin.  Also, it would have been obvious to include isopropyl myristate as an additional absorption -cyclodextrin they teach for the cyclodextrin of Mura et al. It would then follow to also include magnesium stearate as a lubricant (antisticking agent) and sucralose (high intensity sweetener) as a sugar based upon the teachings of Brown et al. concerning the ingredients in their compositions. Employing the proportions taught by Myers for these components would have been obvious because they were known specifically in the context of a vitamin B12 containing oral film for the benefits they confer. This would then adjust the film with 13.5 wt% chitosan and 14.2 wt% -cyclodextrin such that it accommodates 1 wt% isopropyl myristate, 0.01-10 wt% magnesium stearate, and 0.01 to 5 wt% sucralose. This would yield a transmucosal, sublingual film preparation with film forming polymer, plasticizer, anti-tacky agent, sucralose, 11.4-13.36 wt% chitosan, and 11.8-14 wt% -cyclodextrin, which meets the limitation of instant claim 5.  Therefore claims 1-5 are obvious over Brown et al. in view of Rasheed et al., Cruz et al., Jug et al., Bupivacaine hydrochloride Sigma Product Information, Mura et al., Huhtinen et al., Hill et al., and Myers et al. as evidenced by Geraci et al.

Declaration
The declaration under 37 CFR 1.132 filed January 3, 2022 is insufficient to overcome the rejection of claims 1-5 based upon Jug et al. in view of others and Brown  as set forth in the last Office action because:  the submitted opinion of commercial success does not stand in the place of factual evidence demonstrating commercial success due to the claimed invention. There is no mention of how the commercialized ‘Zim’ product that is discussed relates to the claimed product at issue. Thus, there is no established nexus between the claimed invention and marketed product. There is an assertion of Zim being a top selling thin film technology, but the instant claims are drawn to a solid where a film is one amongst many options for its form and there is no data to support this contention. Thus, the declaration is not commensurate in scope with the claims. Moreover, the relevance of one type of thin film outselling another type of thin film to the obviousness of the claimed invention is not clear. The applicant is directed to MPEP 716.01 and 716.03 concerning the provision of evidence of nonobviousness and commercial success as a secondary consideration.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered, but they are not persuasive. In light of the amendment to the claims a portion of the claim objections is withdrawn. An inadvertent typographical error providing a duplicate recitation of isopropyl myristate instead of -cyclodextrin in the rejection under 35 USC 112(a) has been corrected.

Regarding rejection under 35 USC 112:
The issue with claim 2 in regards to section a and b of this statute is the use of functional language to delineate the components present in the claimed composition, then reciting a generic group of compounds that have this functional language but whose structures are not identified.  While the applicant is correct that one of ordinary skill does not have to select a derivative of one of the recited compounds, this is not the point of the requirements of either part of the statute. 35 USC 112(a) requires that the applicant be in possession of the full scope of products that are claimed and describe them with sufficient specificity that the artisan of ordinary skill would understand they were in possession of the claimed scope at the time of filing. Here the applicant appears to suggest that they do not know the identity of the derivative compounds of isopropyl myristate, glycerol myristate, myristic acid or other fatty acid esters that have permeation enhancing ability. Yet, the applicant seeks to claim whatever compound the artisan of ordinary skill may encounter that can be derived from one of these compounds and has some permeation enhancement ability. Further, the permeation enhancement ability is not recited to be specific to vitamin B12, its complex with a cyclodextrin, or any specific mucosal tissue. Thus, the functionality that is to delineate the compounds in the composition is not itself clear.
When the recitation of claim 2 in regard to the chitosan derivatives and substituted polysaccharides is considered, the clarity of the required functionality is even less clear. The applicant notes a clarification of the inadvertent typographical error in discussing conditional functionality of the claimed combination of ingredients, where the applicant detail that only the combination of chitosan, isopropyl myristate, and -
The applicant argues that the 135000 Google search results they obtained for  the phrase “chitosan as permeation enhancer” is evidence of the identity of the chitosan derivative compounds that are mucoadhesive and permeation enhancers being well known. This number of results is not evidence of the identity of these compounds, but instead shows the occurrence of one or more of the searched terms. These search results do not clearly require all the words to be present nor to be present in association with one another and are based in part on the nature of the previous searches that were conducted. The applicant cites one of the documents they encountered in their Google search by Munawar et al. with a 2017 publication date. This reference is not prior art, given the 2016 filing date of the application and 2015 filing date of its priority document. It is not clear that its contents represent what was known at the time of the filing of the instant application. The applicant appears to quote large sections of the reference but did not provide the reference for consideration. Sadeghi et al. discuss chitosan derivatives that act as permeation enhancers (European Journal of Pharmaceutics and Biopharmaceutics 2008 70(1): 270-278). However, all the chitosan derivative 
Contrary to the applicant’s characterization, there is no evidence of voluminous information regarding the identity of substituted polysaccharides and chitosan derivative compounds that have mucoadhesive and penetration enhancing properties. In addition, there is no indication of identifying features of derivatives of isopropyl myristate, glycerol myristate or myristic acid or any other fatty acid esters that have penetration enhancing properties. The applicant notes common knowledge of making derivatives of compounds. The fact that one of ordinary skill would know how to perform chemical reactions on the compounds to be derivatized is not the same is knowing which alterations should be made such that the required functionality occurs. The discussion by the applicant does not indicate that they recognized the identity of the compounds 
The applicant argues that the data in the specification is indicative of an unexpectedly surprising outcome from the claimed invention. These data are not commensurate in scope with the claims, given that no explanation has been provided as to why the result deemed “surprising” by the applicant would occur over the entire scope of compositions. More importantly, the delivery enhancement effects of three ingredients are tested, but only the impact of two of them individually is provided. The lack of information on the third additive impedes the analysis of the data to discern whether they themselves demonstrate an impact that is more than additive due to the combination of claimed ingredients. The data that is provided shows a Cmax of 0.125 g/ml for a formulation with chitosan, 0.197 g/ml for a formulation with -cyclodextrin, and 0.41 g/ml for a formulation with chitosan, isopropyl myristate, and -cyclodextrin. The Cmax for the formulation with isopropyl myristate is not provided, but the Cmax of the formulations that separately include the other two claimed ingredients add to 0.322 g/ml. Given the error in the Cmax values and the fact that isopropyl myristate is a known permeation enhancer, the data suggests that the Cmax seen for the formulation with chitosan, isopropyl myristate, and -cyclodextrin may be approximately additive. Again, the data provided  does not provide a complete assessment of the criticality of the claimed ingredients. 
As detailed previously, the showing also does not demonstrate a critical ingredient that distinguishes the claims over the prior art. Since the cited prior art already presents a drug in combination with chitosan and -cyclodextrin for -cyclodextrin (see instant example 1 composition 7). The applicant chose not to test this embodiment against an embodiment embraced by the instant claims. This absence of information makes the applicant’s argument of unexpectedly superior results for the claimed invention insufficiently supported. 
The applicant provides a duplicate of most of the comments made in the declaration. These comments were addressed in the ‘Declaration’ section above.
In addition, the applicant argues non-obviousness due to a long felt, unmet need. Example 3 in the specification is highlighted and argued to be a replenishment of a tissue deficiency and elevation of the serum content of vitamin B12. However, the applicant has not provided a comparison to place the obtained results in the context of what was able to be achieved via oral or injection delivery. The applicant shows the highest measured blood serum vitamin B12 concentration from a film embodiment taken over 24 hours post-administration. This suggests that there were lower values during the course of the testing. It is not clear that the concentrations obtained are indicative of a level that was unattainable by other products or if it achieves a level that was needed. The efficacy of the instantly exemplified film base in the absence of the claimed penetration enhancing ingredients also was not assessed such that the performance of the tested film is attributable to particular claimed features. Berlin et al. teach the results of a two month therapy with a daily oral vitamin B12 regimen of 500 to 1000 g for g  daily dose in the absence of intrinsic factor (see page 248 fist column fourth full paragraph and figure 8). The applicant cites Kuzminski et al. as requiring 120 days of 2000 g daily oral dose to achieve a vitamin B12 blood concentration of 93 to 1000 pg/ml. This reference was not provided, so its contents cannot be commented upon by the examiner. The evidence currently of record does not support the applicant’s contention of a long felt need being met by the instantly claimed product and the failure of others as required in MPEP 716.04.

Regarding rejection under 35 USC 103 over Brown et al. in view of others:
The applicant quotes sections of previously addressed arguments and go on to argue that if their invention were obvious, Brown et al. would have made it given that they are patent owners who would have made an exhaustive study of prior art. This is not the criteria by which obviousness is ascertained (see MPEP 2141). The applicant’s demands that the rejection be withdrawn because Brown et al. do not anticipate the limitations of the instant claims are not salient in regard to the validity of the prima facia case of obviousness made under 35 USC 103. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). To be clear, nine references were not necessary to reject the claims, as the applicant suggests. Five references were relied upon in rejections for the majority of the claims. The rejection of one claim that included specific concentration ranges for several ingredients and eight ingredients relied upon nine references.
The rejection highlights Brown et al. as teaching a transmucosal dosage form for vitamin B12 that includes mucoadhesive polymers and penetration enhancers. Chitosan was well known as a mucoadhesive polymer and -cyclodextrin was well known as a penetration enhancer. Mura et al. and Jug et al. both put chitosan and -cyclodextrin together, specifically in an oral film, while Mura et al. is further relied upon in the rejection over Brown et al. The applicant does not address the contribution of Mura et al. to the teachings of Brown et al. The rejection further notes that the cyanocobalamin form of vitamin B12 was viewed as being sparingly soluble in water via the teachings of Cruz et al. and that -cyclodextrin was known to be employed to improve the permeability of poorly water soluble drugs across mucosal tissues by Rasheed et al. The applicant does not address the contributions of either of these references to the teachings of Brown et al. Finally, Hill et al. teach isopropyl myristate as a known penetration enhancer in a transmucosal dosage form. Once again, the applicant has not addressed the contribution of this reference to the teachings of Brown et al. When considered in combination, Brown et al., Mura et al., Cruz et al., Rasheed et al., and Hill render the limitations of claims 1-3 obvious. Claims 4 and 5 are also deemed obvious over the same collection of references based upon Brown et al. as the primary reference cited against claims 1-3 when further modified by other refences that indicate 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applicant has not pointed to a single instance where the conclusions drawn in the rejection are not supported by the cited prior art or the absence of a nexus amongst the references that were cited. 

Regarding rejection under 35 USC 103 over Jug et al. in view of others:
The applicant argues that they previously argued that Jug et al. do not anticipate the claim limitations because isopropyl myristate is absent from the formulation.  The rejection is an obviousness rejection, thus Jug et al. is not required to teach each of the claim limitations in order to be validly relied upon. The applicant argues that formulation 7 describes the combination in Jug et al. However, this formulation was not tested in regards to penetration of the vitamin B12. The applicant asserts that it was tested, but do not point to the location of its vitamin B12 penetration results. The applicant argues -cyclodextrin as permeation enhancers, and 3) did not demonstrate that the addition of isopropyl myristate to the chitosan and -cyclodextrin yields a significantly greater improvement in performance than would have been expected. It is important to emphasize that isopropyl myristate is known as a transmucosal permeation enhancer; thus, a degree of increase in permeation due to its inclusion is expected (see MPEP 716.02). 
The applicant asserts that the performance of the one embodiment of the claims that they provide is representative of the full scope of claimed products. In support of the argument the applicant states that vitamin B12 compounds are exchangeable for one another because they have the same properties. Further, they state that as a result of penetration enhancement being a property, any other penetration enhancer will also have the penetration enhancement property. While vitamin B12 compounds have a number of similarities, their properties are not all the same. For example, the water solubility of the three forms hydroxycobalamin, methylcobalamin, and cyanocobalamin are all different and as a result, the artisan of ordinary skill would expect that their mucosal permeation and/or interaction with the delivery vehicle could be similarly different (see Patel et al. WO 2012/056299 page 1-page 2 first partial paragraph). The .


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615